Citation Nr: 1409247	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-42 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated January 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for sarcoidosis and entitlement to service connection for fibromyalgia, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  In October 2009, the Veteran was afforded a VA examination for fibromyalgia.  In reviewing the Veteran's medical history, the examiner there noted that the Veteran's records were absent for gastrointestinal symptoms and he stated that post-service medical records failed to show a diagnosis of fibromyalgia.  However, a January 2009 medical record shows a history of gastroesophageal reflux disease and irritable bowel syndrome and a September 2009 VA medical record noted an impression of fibromyalgia.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion is required.

Additionally, there are outstanding Social Security Administration records that need to be obtained.  An August 2006 request from the Social Security Administration indicates that the Veteran applied for disability benefits from that agency.  However, there are no Social Security Administration documents of record. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for fibromyalgia or sarcoidosis that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  All reasonable attempts should be made to obtain any identified records and any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the RO/AMC cannot locate such records after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. The RO/AMC should then forward the entire claims file, to include a copy of this remand, to the examiner who prepared the October 2009 VA examination for fibromyalgia, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must indicate that a review of the claims folder was made.  After a review of the entire claims folder, to include any recently associated Social Security Administration records or other VA or private treatment records, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has fibromyalgia.  If the examiner finds that the Veteran is diagnosed with fibromyalgia, then the examiner should specifically state whether fibromyalgia is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service.  If the examiner finds that the Veteran does not have fibromyalgia, then the examiner should opine as to whether the Veteran's current symptoms are at least as likely as not (50 percent or greater probability) manifestations of an undiagnosed illness or medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317, or whether they are attributable to clinically diagnosed problems.  In the opinion, the examiner should also address the Veteran's history of gastroesophageal reflux disease and irritable bowel syndrome, as noted in the January 2009 VA medical record, and the September 2009 VA medical record that notes an impression of fibromyalgia.

In answering above questions, the examiner should provide a fully supported rationale. If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so.

4. The RO/AMC must ensure that the addendum opinion complies with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.









	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


